Citation Nr: 0126333	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  98-03 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to 
November 1984.  He died in November 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This case was the subject of a July 2001 hearing before the 
undersigned Board member.

The Board reopens the claim for service connection for the 
cause of the veteran's death in the decision portion of this 
action, and directs further development and adjudication in 
the REMAND portion of this action.


FINDINGS OF FACT

1.  In an October 1996 decision, the Board denied the 
appellant's claim for service connection for the cause of the 
veteran's death.
 
2.  Since the October 1996 Board denial of the claim for 
service connection for the cause of the veteran's death, the 
appellant has submitted evidence which was not previously 
before agency decisionmakers and which bears directly and 
substantially upon the specific matter under consideration.  
This evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1996 Board determination that denied a claim 
for service connection for the cause of the veteran's death 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001).

2.  Evidence submitted since the October 1996 Board decision 
denying service connection for the cause of the veteran's 
death, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001);  38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 1991);  38 C.F.R. § 3.312 
(2000).  For a service connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but it must be shown that 
there was a causal connection.  Id.

VA may not grant direct service connection of a substance-
abuse disability for purposes of VA benefits.  See 
VAOPGCPREC 2-98.

On June 25, 2001, Board Chairman's Memorandum No. 01-01-13 
was issued imposing a temporary stay on the adjudication of 
certain claims for compensation based on alcohol and drug 
abuse related disabilities, claimed either as secondary to or 
as a symptom of a service-connected disability, pending final 
resolution of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001).  The Chairman's Memorandum applies only to claims for 
compensation.  

This distinction is important because the payment of 
disability compensation benefits to a veteran and the payment 
of dependency and indemnity compensation (DIC) benefits to an 
eligible survivor were treated differently in the amendments 
made by section 8052 of the Omnibus Budget Reconciliation Act 
of 1990.  As held in VA O.G.C. Prec. Op. No. 7-99 (June 9, 
1999) (published in 64 Fed. Reg. 52,375 (1999)), DIC is a 
benefit distinct from disability compensation for purposes of 
the amendments made by section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, and is not affected by that Act's 
prohibition on payment of disability compensation for 
substance-abuse disability. 

Consequently, as further held in VA O.G.C. Prec. Op. No. 7-
99, which predates Allen, VA may award DIC benefits to a 
veteran's survivors based on either the veteran's death from 
a substance-abuse disability secondarily service connected 
under 38 C.F.R. § 3.310(a) (entitlement established under 38 
U.S.C. § 1310), or based on a veteran's death while in 
receipt of or entitled to receive compensation for a 
substance-abuse disability secondarily service connected 
under section 3.310(a) and continuously rated totally 
disabling for an extended period immediately preceding death 
(entitlement established under 38 U.S.C. § 1318).  

In October 1996, the Board denied service connection for the 
cause of the veteran's death.  This decision is final.  38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2001).

In the present case, the appellant has submitted an August 
1996 report from the Director of the Environmental Services 
Group (ESG), and records pertaining to the veteran's 
discharge from service due to alcohol abuse.  The Board finds 
that this information is new and material evidence.  It is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially on the specific 
matters under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claims.  See 38 
C.F.R. § 3.156(a) (2001);  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  According to the Federal Circuit, the purpose 
behind the VA definition is not to require the claimant to 
demonstrate that the new evidence would probably change the 
outcome of the claim; rather it emphasizes the importance of 
a complete record for evaluation of the claim.  Id.  

The claim for service connection for the cause of the 
veteran's death is reopened.


ORDER

The claim for service connection for the cause of the 
veteran's death is reopened.  Further development is directed 
in the REMAND portion of this action, directly below.


REMAND

The appellant claims the veteran acquired Post Traumatic 
Stress Disorder (PTSD) during his period of service in Korea, 
ultimately resulting in his death by suicide in November 
1987, three years after discharge from service.  In support 
of her contention, she points to a box he checked in a 
discharge physical questionnaire indicating a past suicide 
attempt, and a statement in a May 1979 service medical record 
that the veteran "relates drinking to situational 
depression."  The May 1979 treating physician also noted the 
veteran's history of drinking 1 to 2 six packs of beer per 
night for about the past four years, and one pint of vodka 
per day.

A July 1983 report of mental status examination shows that 
the veteran's behavior was normal, he was fully alert, fully 
oriented, and had an unremarkable mood or affect, a clear 
thinking process, normal thought content, a good memory, and 
the mental capacity to understand and participate in his 
discharge proceedings.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if her 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

At her July 2001 Board hearing, the appellant submitted an 
August 1996 report from the Director of the Environmental 
Services Group (ESG), and service department records 
pertaining to the veteran's discharge from service due to 
alcohol abuse.  The RO has not had the opportunity to review 
these records.  The appellant did not submit a waiver of RO 
consideration of this new evidence.  As a waiver of RO 
consideration of this evidence has not been received, the 
case must be referred to the agency of original jurisdiction 
for review.  38 C.F.R. § 20.1304(c) (2001).

Also, the appellant appears to have a masters degree in a 
mental health services field, and has asserted her expertise 
in providing a psychiatric opinion as to whether the cause of 
the veteran's death was related to service.

Pursuant to the VCAA, the RO should obtain a medical opinion 
as to the nature and etiology of any psychiatric disability 
the veteran may have had in service, and whether his death 
was due to a psychiatric disability incurred or aggravated 
during service (other than disability due to primary alcohol 
or drug abuse).

VA may not grant direct service connection of a substance-
abuse disability for purposes of VA benefits.  See 
VAOPGCPREC 2-98.  VA may award DIC benefits to a veteran's 
survivors based on either the veteran's death from a 
substance-abuse disability secondarily service connected 
under 38 C.F.R. § 3.310(a) (entitlement established under 38 
U.S.C. § 1310), or based on a veteran's death while in 
receipt of or entitled to receive compensation for a 
substance-abuse disability secondarily service connected 
under section 3.310(a) and continuously rated totally 
disabling for an extended period immediately preceding death 
(entitlement established under 38 U.S.C. § 1318).  See 
VAOPGCPREC 7-99.

The Board notes that the essential prerequisite to granting 
service connection for PTSD is the existence of a verified 
"stressor" or "stressors."  The existence of a 
"stressor" is an adjudicative, not a medical determination.  
As a matter of law, "credible supporting evidence that the 
claimed in[-]service event actually occurred" can not be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  This means that other "credible supporting evidence 
from any source" must be provided that the event alleged as 
the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  

This case is remanded to the RO for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  In view of the Veterans Claims 
Assistance Act of 2000, the RO should 
request the appellant to identify any 
additional service records or medical 
records pertinent to her claim that have 
not been previously obtained.  Securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records that have not been previously 
obtained and associate them with the 
claims folder. 

If the RO is unable to obtain any such 
records, it must identify to the 
appellant the records it is unable to 
obtain, briefly explain the efforts made 
to obtain those records, and describe any 
further action to be taken with respect 
to the claim.  Records of a Federal 
department or agency must be sought until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain these records would be 
futile. 

3.  The RO should contact the Center for 
Research of nit Records (CRUR) (formerly 
the Environmental Support Group) for 
clarification of the August 1996 report.  
That report indicates no U.S. combat 
casualties in 1980 or 1981 in Korea.  It 
does note one U.S. killed and four 
wounded in action in 1979.  As the 
veteran arrived in Korea on or about 
December 20, 1979, the CRUR should be 
requested to clarify whether any of the 
1979 U.S. combat casualties occurred 
between December 20 to 31, 1979, and if 
so, what were the circumstances of the 
casualties and their units.  

4.  The RO should then make a 
determination as to whether there is 
credible supporting evidence that the 
veteran experienced a "stressor" or 
"stressors" during service.  If the RO 
concludes that a "stressor" or 
"stressors" has been verified, the 
nature of these events should be 
specified.

5.  Following the above development, the 
RO should obtain a VA psychiatric opinion 
by a panel of 2 psychiatrists in order to 
determine the nature and etiology of any 
psychiatric disability during service, 
and any relationship between psychiatric 
disability incurred in or aggravated by 
service and the cause of the veteran's 
death.  

The claims folder, and the pertinent 
medical records contained therein, 
including the veteran's service medical 
records and any pertinent records 
obtained from any other sources, and a 
copy of this remand, must be reviewed by 
the physicians in conjunction with the 
examination.  The RO also must identify 
for the physicians which of the reported 
"stressor" or "stressors" the RO has 
found to be verified.  If the RO does not 
find any reported "stressor" event to 
be verified, it should so indicate.

The physicians should indicate whether 
they reviewed the claims file.

The physicians should be specifically 
requested to review the historical data 
to include the clinical records during 
the veteran's active service in order to 
obtain an accurate picture of his 
preservice- inservice and post-service 
conditions.  

The physicians should provide responses 
to the following:

The appellant contends that the veteran 
had PTSD as a result of service, and that 
this PTSD was the cause of the veteran's 
suicide in November 1987.

The threshold question in this inquiry is 
whether the veteran had an inservice 
psychiatric disability other than alcohol 
or drug abuse (such as PTSD). 

If an underlying inservice psychiatric 
disability (such as PTSD) not caused by 
alcohol or drug abuse is found, the 
question becomes whether this disability 
originated during service, or was 
aggravated beyond natural progression, if 
any, during service by other than alcohol 
or drug abuse.

With respect to the question of whether 
PTSD was present and is linked to 
service, the examiners should identify 
the inservice stressor or stressors that 
caused PTSD and that the RO has deemed to 
be verified.  The examiners should 
further state which of the rest of the 
diagnostic criteria for PTSD that were 
met, and identify the basis upon which 
they concluded that each of the necessary 
criteria were met.  In this context, the 
physicians should address specifically 
the significance, if any, of the 
veteran's reenlistment following his tour 
of duty in Korea in light of the 
criterion "C" of persistent avoidance 
of stimuli associated with the trauma and 
numbing of general responsiveness (not 
present before the trauma).  Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th Edition. 

If an underlying psychiatric disability 
(such as PTSD) originating during service 
or aggravated beyond natural progression 
during service by other than alcohol or 
drug abuse is found, the question becomes 
whether such an underlying psychiatric 
disability, or secondary alcohol or drug 
abuse, was the cause of the veteran's 
death in November 1987.

If the psychiatrists disagree with the 
contention of the appellant (who presents 
credentials as a qualified mental health 
professional) that the veteran died as a 
result of PTSD incurred during service, 
they should state this.  The substance of 
her opinion is as follows:

The appellant points to December 1978 
treatment of a cerebral concussion; a 
statement in a May 1979 service medical 
record that the veteran "relates 
drinking to situational depression" (the 
treating physician also noted the 
veteran's history of drinking 1 to 2 six 
packs of beer per night for about the 
past four years, and one pint of vodka 
per day); boxes checked "yes" in a July 
1984 report of medical history, 
indicating histories of head injury and 
attempted suicide, as supportive of her 
claim that the veteran acquired PTSD 
during service.   She also maintains that 
the veteran's behavior as indicated in 
the service medical records, in the 
context of the stressful environment in 
Korea, to be strongly indicative of PTSD.

The physicians should provide a rationale 
for all opinions expressed.  

If the physicians believe that any of the 
above questions can not be answered 
without resort to speculation, they 
should so indicate.

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO should 
implement corrective procedures at once.

7.  The RO should conduct any further 
development appropriate pursuant to the 
Veterans Claims Assistance Act of 2000 
and its implementing regulations.  

8.  After completion of the above, the RO 
should readjudicate the appellant's claim 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the Board 
prior to remand and by the RO after 
remand. 

If the benefits sought on appeal are not granted, the 
appellant, and her representative, if any, should be provided 
a supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for final appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 



